Citation Nr: 1110501	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  10-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an earlier effective date prior to November 18, 2004 for the grant of service connection for bilateral hearing loss. 

2. Entitlement to an earlier effective date prior to November 18, 2004 for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to August 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah, which denied an earlier effective date prior to November 18, 2004 for bilateral hearing loss and tinnitus.

In April 2010 a Board hearing was held before the undersigned Chief Veterans Law Judge.  A transcript is of record. 


FINDINGS OF FACT

1. The earliest document in the claims file that may be accepted as a claim of service connection for bilateral hearing loss was received at the RO on November 18, 2004.

2. The earliest document in the claims file that may be accepted as a claim of service connection for tinnitus was received at the RO on November 18, 2004.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date prior to November 18, 2004 for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

2. The criteria for the assignment of an effective date prior to November 18, 2004 for the grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated February 2010.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records.  The Veteran was afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Effective Date

The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as an informal claim for benefits, but only after there has been a prior allowance or disallowance of a formal claim for compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).

The Veteran contends that he is entitled to an earlier effective date as he was diagnosed with left ear hearing loss upon discharge from service in August 1971 and he was unable to file a claim any early than he did as he lacked the mental capacity to do so because of his service-connected anxiety disorder.  

The Veteran testified at the Board hearing that his October 1971 claim for residuals of a gunshot wound was completed by a veteran's service organization and he just signed it, not knowing what it was, and that he was mentally out of it for the next 17 years.  However the record reflects that as early as January 1972 the Veteran himself contacted the RO about rescheduling a medical exam related to his gunshot wound disability.  More importantly in May 1986 he filed a service connection claim for a nose disability, demonstrating that he was aware that he could file service connection claims.  

The Veteran separated from service in August 1971 and his claim was received on November 18, 2004.  The claim was not received within one year of service therefore the effective date of the claim is the date of receipt of claim, November 18, 2004 or the date entitlement arose, August 3, 1971, whichever is later.  The date of receipt of claim on November 18, 2004 is the later of the two and is therefore the effective date. 

The Veteran's formal claim was received on November 18, 2004.  The claims file contains no other document prior to November 18, 2004 that could be construed as an informal claim of service connection for bilateral hearing loss or tinnitus.  As such, there is no basis on which to assign an earlier effective date for the grant of service connection for bilateral hearing loss or tinnitus.

To some extent, the Veteran appears to be raising an argument couched in equity.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the Board must, and has, decided this case based on the application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

The preponderance of the evidence is against the claims of entitlement to an effective date prior to November 18, 2004 for the grants of service connection for bilateral hearing loss and tinnitus, there is no doubt to be resolved; and an earlier effective date is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  













ORDER

Entitlement to an earlier effective date prior to November 18, 2004 for the grant of service connection for bilateral hearing loss is denied. 

Entitlement to an earlier effective date prior to November 18, 2004 for the grant of service connection for tinnitus is denied.  




____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


